Reasons for Allowance
Claims 1-6, 8-14,16-22 are considered allowable since when reading the claims in light of the specification (M`PEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses receiving, by at least one processor of the computing device, setting information regarding harmfulness of a video, the setting information including information on at least one category from among a plurality of categories and at least one threshold value related to the at least one category; obtaining, by the at least one processor, the video for applying the video to at least one artificial intelligence (AI) model trained for determining harmfulness of videos; based on the obtained video, obtaining, by the at least one processor, information on at least one frame of the video; obtaining, by the at least one processor, at least one score regarding at least one category corresponding to the at least one category of the setting information by applying the video to the at least one Al model trained for determining harmfulness of videos, wherein the at least one score is related to whether the at least one frame of the video has harmful content, and wherein the at least one Al model generates the at least one score by analyzing the information on the at least one frame of the video when the video is applied to the at least one Al model; comparing, by the at least one processor, the at least one threshold value related to the at least one category of the setting information with the obtained at least one score regarding the selected at least one category corresponding to the at least one category of the setting information; and 2Appl. No.: 16/843,400 Response dated: May 16, 2022 Reply to Notice of Allowance of: February 14, 2022 providing, by the at least one processor, a result of the comparing the at least one threshold value with the obtained at least one score.
Inter alia, independent claims 9 and 17, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426